Citation Nr: 0909779	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pain. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in January 
2004 and in October 2004, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issues of entitlement to service connection for a chronic 
respiratory disorder and Gulf War Syndrome, and entitlement 
to an increased rating for irritable bowel syndrome were 
certified by the RO for appellate review.  However, a review 
of the record reflects that a substantive appeal was not 
entered with regard to these issues.  In absence of a 
substantive appeal, the Board does not have jurisdiction of 
the issues of entitlement to service connection for a chronic 
respiratory disorder and Gulf War Syndrome, and entitlement 
to an increased rating for irritable bowel syndrome.  Roy v. 
Brown, 5 Vet.App. 554 (1993).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A.  Additional Notice Required

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the duty to notify requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service 


connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As such, 
proper notice that informs the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date, must be provided.  Id. 

B.  Service Personnel and Service Treatment Records

Additional clarification is needed to verify and confirm the 
Veteran's complete military service, including his various 
periods of active duty service, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA).  
Specifically, the Veteran's report of separation, Form DD 
214, noted that he served on active duty in the United States 
Marine Corps from November 1990 to May 1991.  It also noted, 
however, that he had previous active duty service lasting 
seven months and twelve days.  In addition, the evidence of 
record suggests that the Veteran had multiple undefined 
periods of ACDUTRA and/or INACDUTRA since he served on active 
duty in the United States Marine Corps from November 1990 to 
May 1991.  A private treatment report dated in May 2002, 
noted that the Veteran "Signed up with Navy reserves in 
February and called up to serve in Cuba to guard Alcada (sic) 
prisoners, he thinks.  He was told to leave by Tuesday.  He 
was given 7 day stay so he can argue his case."  Another 
private medical treatment report dated in March 2003, noted 
that the Veteran had returned after a several month hiatus, 
and had recently switched "from the Navy Reserves to the 
Army National Guard."   

Under the circumstances of this case, the Veteran must be 
asked to outline his entire military history of service and 
the RO must attempt to obtain records documenting this 
service from all appropriate sources, to include whether any 
periods of State National Guard duty were the result of being 
called into Federal service.  See 38 C.F.R. §§ 3.6(c), 
3.7(d), (o).  After reviewing this information, the RO must 
attempt to obtain any outstanding service medical records 
which may be available.  



C.  Joint Pain and Hypertension

The examiner of a VA Gulf War examination conducted in 
February 2004, diagnosed hypertension and degenerative 
arthritis of the proximal interphalangeal joint of the third 
right finger.  The VA examiner further opined that these 
disorders "would appear to be service-connected."  However, 
the examiner failed to provide any basis for this opinion.  
Moreover, the VA examiner's opinion addresses the legal issue 
of service connection, and not the underlying factual issue 
of whether these disorders were incurred or aggravated during 
the Veteran's military service.

Nevertheless, this evidence tends to suggest that joint pain 
and hypertension may be related to the Veteran's period of 
military service.  The Court has determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded that the threshold for 
finding a link between current disability and service is 
"low."  Id. at 83.

For these reasons, the Board concludes that a VA examination, 
following the development indicated herein, must be conducted 
to ascertain if any joint pain or hypertension found is 
related to the Veteran's military service.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b): Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran and 
request that he provide an outline 
detailing his entire military service 
(including branches of service, periods 
of Active Duty, ACDUTRA, INACDUTRA).

3.  The RO must then contact the National 
Personnel Records Center and all other 
appropriate sources, to obtain the 
Veteran's complete service medical and 
service personnel records identifying his 
various periods of service.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

4.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated joint pain 
and/or hypertension, since May 1991.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

5.  The veteran must be afforded the 
appropriate VA examinations to determine 
the etiology of any hypertension and 
joint pain found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed hypertension is related to the 
veteran's military service.  The VA 
examiner must state whether any joint 
pain found is a symptom of a diagnosable 
disorder, a manifestation of undiagnosed 
illness, or neither of these.  The VA 
examiner must (a) identify the joints in 
which the Veteran is alleging pain; and 
(b) identify when, where, and how the 
Veteran injured his third right finger.  
If joint pain is found to be a symptom of 
a diagnosable disorder, the examiner must 
state whether the diagnosable disorder is 
directly related to the Veteran's 
military service.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

6.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

8.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the March 2005 statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

